DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, the limitation “wherein a vector is defined for the impedance location of the first electrode and an impedance location of the magnetic position sensor…to rotate the vector based on the impedance location of the electrode and magnetic position sensor and the orientation of the magnetic position sensor” renders the claim indefinite.  It appears that two separate vectors are established corresponding to a “a vector for the impedance location of the first electrode” and “a vector for the impedance location of the magnetic position sensor”.  Therefore, it is unclear which vector is rotated in the limitation “to rotate the vector”.  In that applicant may be attempting to establish a single vector, it is unclear how a single vector may correspond with both a location of the first electrode and a location of the magnetic position sensor.  It is unclear which direction the vector would point towards.  It is unclear if applicant is attempting to establish a vector beginning at a first position at the first electrode and extending to a second position at a second electrode.  The examiner suggests amending the claim to more clearly explain its beginning and ending points, or what the vector is used for, as this may help to further define the vector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Martinelli (US 6104944) and Magnin et al. (US 2007/0268287; hereinafter Magnin).
A non-transitory computer-readable medium and system for generating a registration between impedance and magnetic based coordinate systems ([0021], fig. 1), comprising: a first catheter that includes a first electrode and a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); a second catheter that includes a second electrode (fixed reference electrode 31 carried on second catheter; [0029]); a processor and memory storing non-transitory computer-readable instruction, executable by the processor to: compute a location of a number of fiducial points, wherein the fiducial points include impedance locations of the first electrode in an impedance based coordinate system and magnetic locations of the magnetic position sensor in a magnetic based coordinate system (fiducial groupings, [0039]); compute a global electromagnetic transformation based on the location of the number of fiducial points to transform the impedance location of the first electrode in the impedance based coordinate system into a transformed impedance location of the first electrode in the magnetic based coordinate system (mapping function, [0039]); determine a magnetic location of the first electrode in the magnetic based coordinate system ([0042], [0045], [0056]); determine whether an impedance shift exists between the transformed impedance location of the first electrode in the magnetic based system and the magnetic location of the first electrode in the magnetic based system ([0057]); generate an electromagnetic dynamic registration between the impedance based coordinate system and the magnetic based coordinate system based on the impedance shift (new mapping function; [0057], [0060]); and determine a shift corrected location of the second electrode by applying the electromagnetic dynamic registration to the impedance locations of the second electrode ([0060]), wherein the electromagnetic dynamic registration is determined with the first catheter, which is a different device than the impedance based medical device that includes the electrode for which the shift corrected location is determined (registration performed with catheter 13, which is a different device from fixed reference electrode 31 carried on second catheter; [0037], [0039]).  Also, the second catheter is an impedance only device (fixed reference electrode 31 carried on second catheter; [0029]); transform the impedance based coordinates of the impedance location of the first electrode in the impedance based coordinate system into magnetic based coordinates ([0042], [0045], [0056]); displaying the end result of the location to the user ([0009]).  
Olson fails to show wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter.  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode.
Olson also fails to show, wherein a vector is defined for the impedance location of the first electrode and an impedance location of the magnetic position sensor, wherein the impedance location of the electrode is transformed to the transformed impedance location of the electrode in the magnetic based coordinate system using Rodrigues’ rotation model to rotate the vector based on the impedance location of the electrode and magnetic position sensor and the orientation of the magnetic position sensor.
Martinelli discloses a system and method for navigating a multiple electrode catheter.  Martinelli teaches wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter (column 3, lines 25-38; column 11, lines 40-50; claim 18).  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode (column 8, lines 1-10).  Also, a vector is defined for the impedance location of the first electrode and an impedance location of the magnetic position sensor, wherein the impedance location of the electrode is transformed to the transformed impedance location of the electrode in the magnetic based coordinate system (column 8, line 29-column 9, line 15; column 11, line 53-column 12, line 67; Figs. 9A-9C; see also column 9, line 30-column 10, line 40 for method of navigating using the defined position data; see also column 5, lines 24-50, Fig. 3A-3B where the electrodes and virtual electrodes are defined in positional relation to one another).
Magnin discloses and apparatus and method for rendering image data.  Magnin teaches wherein the impedance location of the electrode is transformed to the transformed impedance location of the electrode in the magnetic based coordinate system using Rodrigues’ rotation model ([0092]-[0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to determine electrode locations using known predetermined distances between the electrodes as taught by Martinelli, as this will provide a simple and cost effective means to determine the location of the electrodes without requiring each electrode to correspond with its own individual position sensor.  Furthermore, electrodes may be used for a variety of diagnostic or therapeutic purposes, for example to provide mapping and ablation as taught by Martinelli to both diagnose and provide treatment to the patient.
While Olson describes generating an “offset vector”, Olson fails to describe further details regarding the underlying data on how the offset vector is determined.  It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to define vectors for data regarding the electrode and position sensor as taught by Martinelli, as representing the data as a vector will provide a mathematical format by which the data can be further processed, such that the actual position may be determined more accurately.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the combined invention of Olson and Martinelli to utilize the Rodrigues equation in the data transformation as taught by Magnin, in order to accurately account for rotation type motion of the object being tracked.

Claims 18-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2012/0265054) in view of Liu et al. (US 2011/0313414; hereinafter Liu), Martinelli (US 6104944), and Magnin et al. (US 2007/0268287; hereinafter Magnin).
A non-transitory computer-readable medium and system for generating a registration between impedance and magnetic based coordinate systems ([0021], fig. 1), comprising: a first catheter that includes a first electrode and a magnetic position sensor (catheter 13 of hybrid localization system; [0027], [0037], [0041]); a second catheter that includes a second electrode (fixed reference electrode 31 carried on second catheter; [0029]); a processor and memory storing non-transitory computer-readable instruction, executable by the processor to: compute a location of a number of fiducial points, wherein the fiducial points include impedance locations of the first electrode in an impedance based coordinate system and magnetic locations of the magnetic position sensor in a magnetic based coordinate system (fiducial groupings, [0039]); compute a global electromagnetic transformation based on the location of the number of fiducial points to transform the impedance location of the first electrode in the impedance based coordinate system into a transformed impedance location of the first electrode in the magnetic based coordinate system (mapping function, [0039]); determine a magnetic location of the first electrode in the magnetic based coordinate system ([0042], [0045], [0056]); determine whether an impedance shift exists between the transformed impedance location of the first electrode in the magnetic based system and the magnetic location of the first electrode in the magnetic based system ([0057]); generate an electromagnetic dynamic registration between the impedance based coordinate system and the magnetic based coordinate system based on the impedance shift (new mapping function; [0057], [0060]); and determine a shift corrected location of the second electrode by applying the electromagnetic dynamic registration to the impedance locations of the second electrode ([0060]), wherein the electromagnetic dynamic registration is determined with the first catheter, which is a different device than the impedance based medical device that includes the electrode for which the shift corrected location is determined (registration performed with catheter 13, which is a different device from fixed reference electrode 31 carried on second catheter; [0037], [0039]).  Also, the second catheter is an impedance only device (fixed reference electrode 31 carried on second catheter; [0029]); transform the impedance based coordinates of the impedance location of the first electrode in the impedance based coordinate system into magnetic based coordinates ([0042], [0045], [0056]); displaying the end result of the location to the user ([0009]).  
Olson fails to show a second magnetic position sensor, and wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor.  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode.
Olson also fails to show wherein a vector is defined for the impedance location of the first electrode, wherein an impedance location of the magnetic position sensor is disposed along the vector and spaced apart from the impedance locations of the electrodes by a known distance, and wherein the transformed impedance location of the first electrode is determined by rotating the vector in space about an impedance location and orientation of the magnetic position sensor with Rodrigues’ rotation model.
Liu discloses a method for simulating bend shape of a catheter.  Liu teaches wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor ([0058]-[0060]).  Liu also teaches that the determination is based on a linear length or an arc length between the first and second magnetic position sensor (the curvilinear function encompasses both a linear length and an arc length of the catheter; [0058]-[0060]).  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode ([0040], [0043]).
Martinelli discloses a system and method for navigating a multiple electrode catheter.  Martinelli teaches wherein the magnetic location of the electrode is determined using a known physical distance between the electrode and a second electrode disposed on the catheter (column 3, lines 25-38; column 11, lines 40-50; claim 18).  Also, wherein the second catheter is a therapeutic catheter including an ablation electrode (column 8, lines 1-10).  Also, a vector is defined for the impedance location of the first electrode and an impedance location of the magnetic position sensor, wherein the impedance location of the electrode is transformed to the transformed impedance location of the electrode in the magnetic based coordinate system (column 8, line 29-column 9, line 15; column 11, line 53-column 12, line 67; Figs. 9A-9C)
Magnin discloses and apparatus and method for rendering image data.  Magnin teaches wherein a vector is defined for the impedance location of the first electrode, and wherein the transformed impedance location of the first electrode is determined by rotating the vector in space about an impedance location of the magnetic position sensor with Rodrigues’ rotation model ([0092]-[0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the invention of Olson to utilize a second magnetic position sensor and wherein the magnetic location of the first electrode is determined based on a known distance between the first and second magnetic position sensor as taught by Liu, as this will provide a simple and cost effective means to determine the location of the electrodes without requiring each electrode to correspond with its own individual position sensor.  Furthermore, electrodes may be used for a variety of diagnostic or therapeutic purposes, for example to provide mapping and ablation as taught by Martinelli to both diagnose and provide treatment to the patient.
While Olson describes generating an “offset vector”, Olson fails to describe further details regarding the underlying data on how the offset vector is determined.  It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the combined invention of Olson and Liu to define vectors for data regarding the electrode and position sensor as taught by Martinelli, as representing the data as a vector will provide a mathematical format by which the data can be further processed, such that the actual position may be determined more accurately.
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the combined invention of Olson, Liu, and Martinelli to utilize the Rodrigues equation in the data transformation as taught by Magnin, in order to accurately account for rotation type motion of the object being tracked.

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Olson fails to teach limitations regarding the vectors, the examiner notes that while Olson refers generally to an “offset vector”,  in the updated rejection, Martinelli has been relied upon to teach these features.  The combination of the prior art references teach the limitations as claimed in regards to establishing vectors for the electrodes and position sensors, and rotating the vectors using Rodrigues’ rotation model.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793